DETAILED ACTION
The present application has been made of the record and currently claims 1-3 5-7, 9-10, 12, 16, and 19-28 are pending while claims 4, 8, 11, 13-15, and 17-18 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. AU2017901707, filed on 5/9/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/8/2019 has been accepted and is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
In paragraph 0124, second to last line, “body (11)” should be “body (12)”.
Appropriate correction is required.

Claim Objections
Claim 24 is objected to because of the following informalities:  
In claim 24, “engageable” appears it should be “engagable.”  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 9, 10, 16, 19-22, 24, and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HANNOLD (U.S. Patent No. 0979481).
	Claim 1, Hannold discloses: 
A fluid line coupling (see annotated Figs. 1-4 below) including a first coupling member (see annotated Fig. 2) and a second coupling member (see annotated Fig. 2); 
each of the first and second coupling members including a body (see annotated Fig. 2) having a forward coupling end and a rearward connecting end, each body having a longitudinally-extending channel (see annotated Fig. 2) passing therethrough to permit the flow of fluid from the connecting end to the coupling end; 
the body of the first coupling member including a linear cam surface (see annotated Fig. 2) inclined relative to the longitudinal axis of the channel; 


    PNG
    media_image1.png
    962
    1218
    media_image1.png
    Greyscale


	Claim 2, Hannold discloses:
The fluid line coupling according to claim 1, wherein a portion of the follower is positioned forward of the coupling end of the second coupling member body (see annotated Figs. 1-4 above hereinafter).


The fluid line coupling according to claim 1, wherein the linear cam surface is provided by a lateral projection from the body of the first coupling member (see annotated Fig. 2).

	Claim 5, Hannold discloses:
The fluid line coupling according to claim 1, wherein the follower is provided by a linear surface arranged to cooperatively interact with the linear cam surface of the first coupling member (see annotated Fig. 2). 

	Claim 6, Hannold discloses:
The fluid line coupling according to claim 1, wherein the linear cam surface is provided by a collar (see annotated Fig. 2) that projects from the body of the first coupling member to provide a planar surface intersected by the body of the first coupling member (see annotated Fig. 2).

Claim 7, Hannold discloses: 
The fluid line coupling according claim 6, wherein the follower is provided by a planar surface arranged to cooperatively interact with the collar-3-Int'l Application No.: PCT/AU2018/050424 Int'l Filing Date: May 9, 2018projecting from the first coupling member, and including a cleft portion (see annotated Fig. 2) for positioning of the body of the first coupling member therein.

	Claim 9, Hannold discloses: 
The fluid line coupling according to claim 1, wherein the body of the first coupling member further includes a guide (see annotated Fig. 2) positioned forward of the linear cam 

	Claim 10, Hannold discloses:
The fluid line coupling according to claim 9, wherein the guide is provided by a linear surface (the limitation “linear surface” is being treated as a surface the does not comprise a curve, but instead, is a straight path).

	Claim 16, Hannold discloses: 
The fluid line coupling according to claim 9, wherein the guide is provided by a planar surface intersected by the channel to form a coupling opening (see annotated Fig. 5), 
wherein the planar surface provides the coupling end of the first coupling member (see annotated Fig. 5).

	Claim 19, Hannold discloses:
The fluid line coupling according to claim 9, wherein the guide follower includes a linear surface arranged to cooperatively interact with the guide of the first coupling member (see annotated Fig. 2).

	Claim 20, Hannold discloses:
The fluid line coupling according to claim 9, wherein the guide follower is provided by a collar (see annotated Fig. 2) that projects from the second coupling member to provide a planar surface intersected by the body of the second coupling member (see annotated Fig. 2).


The fluid line coupling according to claim 9, wherein the guide follower is provided by a planar surface (see annotated Fig. 2) intersected by the channel to form a coupling opening, 
wherein the planar surface of the guide follower provides the coupling end of the second coupling member.

	Claim 22, Hannold discloses:
 The fluid line coupling according to claim 9, wherein the guide follower includes a linear surface and the follower includes -4-Int'l Application No.: PCT/AU2018/050424Int'l Filing Date: May 9, 2018a linear surface, 
wherein the linear surfaces of the guide follower and the follower tend toward each other at one end (see annotated Fig. 2 where both surfaces tend towards each other).

	Claim 24, Hannold discloses:
The fluid line coupling according to claim 1, including an engagable locking mechanism (considered as 14 in Fig. 1) which, when engaged, restricts at least the transverse movement of the first and second coupling members relative to each other when coupled.
	
	Claim 26, Hannold discloses:
The fluid line coupling according to claim 24, wherein the locking mechanism is mounted on the body of the first or second coupling member and is movable from an unlocked position to a locked position which, 
when the first and second coupling members are coupled, engages the counterpart coupling member and limits transverse movement of the first and second coupling members 

	Claim 27, Hannold discloses: 
The fluid line coupling according to claim 24, wherein the locking mechanism slides in a longitudinal direction from a first locked position to a second unlocked position (see element 14 in Fig. 4, where the aperture is pre-threaded, which means the screw slides along the threads in a longitudinal direction from a first to second unlocked position; see Col. 2, Lines 80-91).

Claim(s) 1, 9, 10, 12, 22, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Federico (U.S. Patent No. 10,145,054).
	Claim 1, Federico discloses:
A fluid line coupling including a first coupling member (considered as 11 in Fig. 1) and a second coupling member (considered as 21 in Fig. 1); 
each of the first and second coupling members including a body having a forward coupling end and a rearward connecting end (see Fig. 1), each body having a longitudinally-extending channel (considered as 15 and 26 in Fig. 1) passing therethrough to permit the flow of fluid from the connecting end to the coupling end; 
the body of the first coupling member including a linear cam surface (considered as 14 in Fig. 1) inclined relative to the longitudinal axis of the channel; 
the body of the second coupling member including a follower (considered as 25 in Fig. 1), the follower configured to engage the linear cam surface of the first coupling member, 
wherein movement of the follower along the linear cam surface brings the coupling ends of the first and second coupling members into sealing engagement (see Fig. 3).

	Claim 9, Federico discloses:
The fluid line coupling according to claim 1, wherein the body of the first coupling member further includes a guide (considered as 13 in Fig. 4) positioned forward of the linear cam surface, and the second coupling member includes a guide follower (considered as 24 in Fig. 5) configured to operatively interact with the guide.
	
	Claim 10, Federico discloses:
The fluid line coupling according to claim 9, wherein the guide is provided by a linear surface (see Col. 6, Lines 19-23, where the surface can be planar or linear).
	
	Claim 12, Federico discloses: 
The fluid line coupling according to claim 10, wherein the linear surface of the guide mirrors the linear cam surface (see Col. 6, Lines 19-23, where the surface can be planar or linear and both surfaces can be angled relative to each other; it is inherent to one of ordinary skill in the art that these angles could “mirror” each other).

	Claim 22, Federico discloses:
The fluid line coupling according to claim 9, wherein the guide follower includes a linear surface and the follower includes-4-Int'l Application No.: PCT/AU2018/050424 Int'l Filing Date: May 9, 2018a linear surface, wherein the linear surfaces of the guide follower and the follower tend toward each other at one end (see Col. 6, Lines 19-23, where the surfaces can be planar or linear).

	Claim 23, Federico discloses:

In regards to “converging at a vertex,” the term “vertex” is being interpreted as “the highest point of something” (see https://www.dictionary.com/browse/vertex). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24, 25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Federico as applied to claim 1 and 23 above in view of Karas et al. (U.S. Patent No. 9,597,943).
	In regards to claim 24, Federico discloses the fluid line coupling according to claim 1, but does not disclose an engagable locking mechanism. 
However, Karas discloses a similar fluid line coupling including an engagable locking mechanism (considered as the combination of 54 and 56 in Fig. 3) which, when engaged, restricts at least the transverse movement of the first and second coupling members relative to each other when coupled (see Col. 4, Lines 5 – 27).


In regards to claim 25, Federico discloses the fluid line coupling according to claim 23, wherein both the linear surfaces of the guide follower and follower engage the vertex (see Figs. 4-5; see Col. 7, Lines 10 - 17) but does not disclose an engagable locking mechanism. 
However, Karas discloses a similar fluid line coupling (see Figs. 3 and 4) including an engagable locking mechanism (considered as the combination of 54 and 56 in Fig. 3) which, when engaged or locked, restricts at least the transverse movement of the first and second coupling members relative to each other when coupled (see Col. 4, Lines 5 – 27).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the fluid line coupling of Federico with the provision of the engagable locking mechanism of Karas as Karas disclosed that it is known to use engagable locking mechanism on vents (see Col. 4, Lines 5-13).

In regards to claim 28, Karas further discloses: 
The fluid line coupling according to claim 24, wherein the locking mechanism is biased and allow movement from a resting first locked position, to a second unlocked position when a force is applied, then to return to the first position when the force is removed (see Fig. 4 where a tab and slot configuration is used, thus a force is required to push the tab down and unlock the locking mechanism temporarily or when a force is not applied, the locking mechanism will be engaged if the tab is in the slot; see Col. 4, Lines 18-22).

Conclusion
The prior art made of the record and not relied upon is considered pertinent to applicant’s disclosure:
Robineau (U.S. Patent No. 6,195,910) discloses a similar invention to Federico. 
Colter (U.S. Patent No. 4,070,045) discloses a similar invention to Hannold. 
Karas et al. (U.S. PGPub No. 2014/0073232) discloses a similar invention to Karas as applied to claim 24, 25, and 28.
Hannold (FR 377449) discloses a similar invention to Hannold as applied to claim 1 and its dependents except that the locking mechanism is located at the vertex. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/A.T.R./
Examiner, Art Unit 3679                                                                                                                                                                                         
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679